         Case 1:19-cv-06170-JPO Document 22 Filed 04/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jasper Brooks,                                                         4/21/2020

                               Plaintiff,
                                                          1:19-cv-06170 (JPO)
                   -against-
                                                          ORDER SCHEDULING
 National Railroad Passenger Corporation,                 SETTLEMENT CONFERENCE

                               Defendant.



STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Monday,

July 27, 2020 at 10:00 a.m. in Courtroom 11C, United States Courthouse, 500 Pearl Street, New

York, NY 10007.

       The parties must comply with the Settlement Conference Procedures for Magistrate

Judge Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:        New York, New York
              April 21, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
